          Case 1:20-cv-01340-LJL Document 15 Filed 04/29/20 Page 1 of 1


                       Brown Kwon & Lam LLP
                       Attorneys at Law
                       275 7th Avenue, Suite 701
                       New York, NY 10001
                       Tel.: (718) 971-0326
                       Fax: (718) 795-1642
                       Email: info@bkllawyers.com

       Writer’s Direct: clam@bkllawyers.com
                        (646) 249-5578

Via ECF                                                                     April 22, 2020
The Honorable Lewis J. Liman, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

               Re:     Perovic v. Lovelace Tavern, LLC, et al.
                       Case No.: 20-cv-1340(LJL)

Dear Judge Liman,

       We write, on behalf of Plaintiff, to respectfully request (1) an extension of time to serve a
copy of the Summons and Complaint on Defendants and (2) an adjournment of the Initial Pretrial
Conference, currently scheduled for May 20, 2020 at 3:00pm.

        Pursuant to F.R.C.P. 4(m), the time limit for service of a summons and complaint is
ninety (90) days unless plaintiff is able to show good cause. Plaintiff’s Complaint was filed on
February 14, 2020, and service of process must be completed by May 14, 2020. Due to the
COVID-19 pandemic and temporary closures of non-essential businesses since mid-March,
Plaintiff is unable to timely serve Defendants as closures have now been extended until May 15,
2020. Furthermore, Defendants’ restaurants are temporarily closed.

       Therefore, Plaintiff respectfully requests until July 31, 2020 to complete service of the
Summons and Complaint, and respectfully requests an adjournment of the Initial Pretrial
Conference until a time after Plaintiff’s deadline to complete service of process. Plaintiff was
unable to obtain Defendants’ consent as no attorney has appeared on their behalf.

       Thank you for your time and consideration.

Respectfully Submitted,

/s/ Clara Lam
Clara Lam, Esq. (CL6399)                         GRANTED. The initial pretrial conference is
                                                 adjourned to August 4, 2020 at 4:30 p.m.

                                                 SO ORDERED. 4/29/2020.
